Citation Nr: 1719462	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder prior to March 1, 2013.

2.  Entitlement to total disability benefits due to individual unemployability due to service-connected disability (TDIU) prior to March 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1 through June 26, 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a July 2009 rating decision, the RO granted service connection for an acquired psychiatric disability and evaluated the disability as 30 percent disabling from February 9, 2005, the date VA received the claim for service connection. The Veteran disagreed with the initial disability rating and perfected an appeal.

In May 2009, the Veteran testified before a local hearing officer at the RO.  In June 2011, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.

These claims were previously remanded in August 2016, a Supplemental Statement of the Case was issued in September 2016, and the issues have been returned for adjudication.  

FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, prior to March 1, 2013, the evidence of record is in relative equipoise regarding whether the Veteran's service-connected major depressive disorder has caused total social and occupational impairment

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of service-connected stress fracture of the left femoral neck alone (his only service-connected disability other than major depressive disorder).  

CONCLUSIONS OF LAW

1.  Prior to March 1, 2013, the criteria for an initial rating of 100 percent, for the service-connected major depressive disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  TDIU is not warranted. 38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating 

The Veteran is seeking an increased initial rating for his service-connected major depressive disorder, which is currently rated as 30 percent disabling prior to March 1, 2013, and as 100 percent disabling thereafter, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2016).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

The Veteran filed his original claim for entitlement to service connection for depression and anxiety in February 2005.  

An April 1999 Social Security Administration (SSA) record indicates that the Veteran was granted SSA disability benefits due to his depressive and anxiety disorders, which were considered "severe" by SSA.  The SSA determination found that the Veteran had been under a disability since October 1997, the date of his last substantially gainful activity.  

VA treatment records show that the Veteran has been seen for treatment relatively consistently prior to and throughout the appeal period.  In October 2004, the clinician noted a past medical history of depression, anxiety, and posttraumatic stress disorder.  The clinician noted that the Veteran had posttraumatic stress disorder and bipolar disorder.  The Veteran was assessed with major depressive disorder, recurrent in November and December 2004.  He was prescribed Xanax, Tegretol, Seroquel, imipramine, and trazodone.  

Treatment records from January 2005 show that the Veteran was admitted to the hospital and diagnosed with major depression, recurrent, nonpsychotic with impulse control disorder and personality disorder, not otherwise specified.  He was admitted to the hospital for suicidal ideation.  He reported an angry outburst, which resulted in him throwing a towel at an elderly woman.  On examination his appearance and behavior were normal; he had a normal rate, rhythm, and flow of speech; his mood and affect were anxious, depressed, and congruent; he had normal thought processes though he was focused on stressors; and his memory and cognition was normal.  He reported suicidal thoughts but had adequate insight.  He was hospitalized for eight days.  

In February 2005, the Veteran was seen and it was discussed that he had recently been admitted to a psychiatric ward and that he had been suicidal.  He indicated that he had been taking medication since that time.  The Veteran's wife reported that the Veteran had a lot of anger, was controlling, suffered with chronic pain and arthritis, could not sleep, and was depressed.  The Veteran was assessed as having major depressive disorder recurrent and moderate.  The plan was to continue some of his medications and change others.  

In September 2005 the Veteran was noted to be chronically ill and caught in the spiral of handicap status.  The clinician noted that the Veteran's depression was his major concern with the possibility of readmission to psychiatric service soon.  

In February 2006, the VA treatment records show that the Veteran was totally unemployable; the clinician noted that the Veteran got frustrated, depressed, and angry.  The medications seemed to help him.  During a March 2006 note, the clinician noted that the Veteran did not want any interference by any physician to alter his drug request; the Veteran was noted to be "complacent and reluctant to engage in any meaningful interchange other than to reiterate his need for" medication.  In July 2006, the Veteran was noted to not be homicidal or suicidal.  He was psychologically stable at the time of examination.  The examiner noted that the Veteran's depression, anxiety, and anger were in fair control with his current medications.  VA treatment records from August 2006 show that the Veteran reported that he was doing well on his medication; his depression was well-controlled.  

In May 2007, the Veteran's psychiatrist noted that he reported that he was doing okay on his medications.  He reported good sleep and no homicidal or suicidal ideation.  He reported that he tended to get more irritated around the holidays because of the increase of activities and crowds.  He was cooperative, oriented in all spheres, and his mood was "okay."  His affect was constricted but his thoughts were organized and goal-directed.  His judgment and insight were not impaired.  A follow-up in August 2007 revealed similar findings.  He mentioned that his wife had indicated that he should go to the hospital if he does not get better during episodes of irritability, but the Veteran indicated that he recovered after these "brief spells."  He denied delusions but indicated that he had a history of delusions from a few years previously.  Similar findings were reported in October 2007.  He continued on the same medications throughout these records, including: imipramine, Seroquel, trazodone, and Xanax.  He reported that he was doing well during a January 2008 note.  In April 2008, the Veteran reported that he was doing well; the assessment was major depressive disorder, recurrent and severe with psychotic feature in full remission.  

The Veteran was afforded a VA examination in July 2008.  The examiner reviewed the claims file and the medical records.  The examiner noted the Veteran's pre-military and military history.  The Veteran reported that he was injured during his basic training and that he did not complete his enlistment.  The Veteran reported that he fractured his hip while he was throwing a grenade and that he pulled a muscle in his back and was treated with muscle relaxers and told to use crutches for two days.  He stated that after two weeks of medication, he complained of hip pain.  After fourteen more weeks, they found that his hip was fractured but he had already been discharged by that time.  

The Veteran reported that he had tried to go back to electronics school but that he did not make it through the program because it had already begun by the time he tried to start.  The Veteran reported that he had been married for almost 25 years.  He had one child who lived with him as well as two grandchildren.  He reported a good relationship with his family.  He denied having friends, so he stated he spent the majority of his time with his family.  He stated that he did not do much for fun anymore because his pain made it too difficult.  He stated that he watched a lot of television.  The Veteran reported a history of violence after he lost his job.  He attempted to cut his wrists, but his wife caught him and he was hospitalized.  He also reported that he threw a motorcycle through a window when he was angry, he also described becoming very angry and threatening after he lost his job.  He indicated that he could not remember what had happened but that people told him about it after the fact.  

The examiner noted that the Veteran was somewhat socially isolated.  He noted that the Veteran's family lived with him but that he did not have friends or leisure activities that he enjoyed.  He reported no problematic effect of alcohol or substance use.  

The examiner noted that the Veteran had previously been treated for a mental disorder in 1997 or 1998, 1999, and 2005.  The Veteran also reported the use of trazadone, alprazolam, and fluvoxamine for his psychiatric symptoms.  The Veteran also reported individual psychotherapy.  The Veteran reported that his medications helped to control his symptoms to a certain extent and he indicated that he was no longer involved in group or individual psychotherapy.  

On examination, the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable and his speech was slurred or mumbled.  At times, the examiner noted that it was difficult to understand the Veteran's speech.  The Veteran's attitude was cooperative and his affect was normal.  He described his mood as "one minute" he would be all right and "the next" he would go "off."  The Veteran's attention was intact and he was able to spell a word forward and backwards, but he was unable to do serial 7's.  He was oriented to person and place but not to time.  The examiner clarified that the Veteran knew the day of the week and the month but not the date.  The Veteran's thought process was rambling but his thought content was unremarkable.  
The Veteran reported persistent delusions.  He had good judgment, average intelligence, and good insight.  The Veteran reported that he had trouble sleeping, even with the use of a CPAP machine.  The Veteran reported frequent nightmares of being a "failure" and other anxieties.  The Veteran reported that he was often sleepy and that his family had told him that he was irritable.  The Veteran did not have inappropriate behavior, he interpreted proverbs appropriately, and he did not have obsessive or ritualistic behavior.  He reported panic attacks, which were brought on by being around other people.  The Veteran denied homicidal thoughts but endorsed suicidal thoughts.  He reported that he had thought of suicide multiple times but was not currently experiencing suicidal ideation.  The Veteran had good impulse control but there was a history of episodes of violence.  He was capable of maintaining minimum personal hygiene.  The Veteran had problems with activities of daily living insofar as he could not do household chores, shopping, or engage in sports or exercise.  He also had slight problems with dressing/undressing, traveling, and other recreational activities.  The Veteran reported that some of these problems were caused by his physical disabilities. The Veteran's remote and immediate memory was normal but he had mildly impaired recent memory.  The Veteran reported that his wife handled their finances and that they would be "in big trouble" if he had to do so.  
  
Regarding occupational functioning, the examiner noted that the Veteran was a car parts salesman but that he was not presently employed and had been unemployed but not retired for ten to twenty years.  The Veteran indicated that the reason for his unemployment was that he was on disability for his back injury and depression.  The Veteran reported that he had been treated for depression since 1997 and had been hospitalized multiple times for suicidal ideation, psychoticism, and depression. 

The examiner diagnosed major depressive disorder, recurrent, with psychotic symptoms in full remission.  The examiner also diagnosed anxiety related to the depressive symptoms and concern about being around others because of his aggression and irritability.  The examiner noted that the Veteran was socially isolated, depressed, and anxious.  The examiner noted that the Veteran suffered from frequent suicidal ideation and had a history of suicide attempts.  He had been hospitalized many times for those symptoms.  The examiner also noted that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms.  The examiner explained that the Veteran was depressed, angry, aggressive, and suffered from sleep and memory impairments.  He had frequent suicidal thoughts and a history of suicide attempts as well as impatient treatment.  He also noted that the Veteran had panic attacks and a history of explosive angry outbursts that he does not remember after the fact.  
 
The Veteran continued psychiatric treatment during 2008 and 2009 and the findings continued to show that he was doing well on his medication.  In April 2009, he reported that he was doing okay and that he had been having good days most of the time; he denied problems with sleep or delusions.  He reported no "major issues" and indicated that he took his medication as prescribed.    

As noted above, a DRO hearing was held in May 2009 concerning the Veteran's claim.  The Veteran reported that he had gotten more depressed as he had gotten older, which the doctor said was due to his injuries.  He reported that he was originally diagnosed with depression in 1996 at the VA in Murfreesboro.  The Veteran reported that he saw a psychiatrist and a social worker.  The Veteran's wife also stated that his health had deteriorated over the past few years, especially the depression.  She indicated that she felt she had to be with him "twenty-four seven" to ensure he was not suicidal.  She reported that it was a burden that had affected his life as well as hers.  The Veteran stated that he had good days and bad days.

An addendum VA opinion was provided in June 2009.  The examiner noted that the Veteran worked successfully for three years as a corrections officer after discharge and then at Auto Zone for 13 years before being demoted and then fired when he was physically unable to complete his job requirements due to pain.  The examiner noted that it was assumed that the Veteran was a satisfactory employee for the thirteen years he was employed.  Since losing his job in 1997, the examiner noted that the Veteran had numerous exacerbations of his depressive symptoms, including several hospitalizations for psychoticism, suicidal ideation, and depression.  The examiner noted that the symptoms had been severe since that time and that the Veteran had not maintained gainful employment since due to his mental illness.  The examiner noted that the Veteran had depressed mood, irritability, explosive anger outbursts with "black outs," rambling thoughts, sleep disturbances, panic attacks, social isolation, impaired memory, and suicidal thoughts.  The examiner noted that the Veteran had previously attempted suicide.  

Another addendum was provided in July 2009.  The examiner noted that it had been brought to her attention that her evaluation of the Veteran's social and occupational functioning was much lower than that of the VA psychiatrist that he was seeing regularly.  The examiner noted that she would use the psychiatrist's information as more predictive of the Veteran's abilities and disabilities.  She noted that she had interviewed the Veteran for two hours and believed that the Veteran's psychiatrist may have more information than she did as the psychiatrist had seen the Veteran more regularly.  The examiner reiterated that the Veteran suffered from depressive symptoms that made it difficult for him to interact with others and caused "frequent suicidal ideation."  

In October 2009, the Veteran was seen for a follow-up in psychiatry.  He reported good days and bad days, but stated that he was doing okay.  He was given an assessment of major depressive disorder, severe with psychotic features in full remission.  Anxiety disorder not otherwise specified was also diagnosed.  January 2010 VA treatment showed that the Veteran continued to do well; he denied any major issues and any recent depressive episodes.  

The Veteran and his wife testified at a hearing before the undersigned in June 2011.  At that time, the Veteran's wife noted that he was taking medication for his acquired psychiatric disorders.  The Veteran's wife reported that she felt that it was getting gradually worse.  She noted that the most recent hospitalization had been in 2011, but that he had also been hospitalized a total of three times.  She stated that they had gone through it so many times that she could talk him down and medicate him to get over the more serious exacerbations.  She stated that if it got "really bad" she would take him to VA.  The Veteran testified that he still had panic attacks at least once a month.  The Veteran's wife stated that he was aggressive two to three times a week when he got really aggravated by something like not being able to do something he used to be able to do, or something as small as her not picking something up off of the ground.  She stated that they had previously had to leave restaurants or parties because of his triggers.  She stated that they do not take family vacations or go to family functions because of his symptoms.  She also told the undersigned that his wife monitors his medication and that without her telling him, he would not know when to take it.  She stated that she does not want him to be around all of the medication because of his suicidal feelings.  The Veteran reiterated that he felt that his psychiatrist did not understand how he feels.  His wife relayed that the Veteran had a hard time discussing how he was feeling partly because of the medication he is on.  The Veteran discussed his memory loss.  The Veteran's wife emphasized that the Veteran has declined from the man that she married and that his disease impacts the whole family.  She stated that she has had to devote her life to taking care of him.  

A VA examination was provided in March 2013.  The examiner noted the prior diagnoses of major depressive disorder and anxiety.  The Veteran reported no friends or leisure activities. He also reported that he could no longer work, but he relayed that he co-owned a tattoo parlor with his son.  The examiner noted that the Veteran is prescribed trazodone, imipramine, quetiapine, and alprazolam.  The examiner also noted that the Veteran was seen for inpatient treatment multiple times in the past for depression with psychosis and suicidal ideation.  The Veteran reported that his psychiatrist cut his Xanax from four each day to three each day, which the Veteran stated caused an increase in his panic attacks and ruminating thoughts.  The symptoms noted were depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; and intermittent inability to perform activities of daily living.

The Veteran continued to report angry outbursts that are out of proportion to whatever happened that upset him.  He noted that he will stay angry all day from such an incident.  He also reported frequent panic attacks and stated that he has them multiple times per week.  He also reported difficulty sleeping due to his ruminating thoughts.  He was socially isolated and had no leisure activities.  He stated that he stays home and does errands with his wife.  He indicated that if he leaves the house, his wife drives because he gets so angry, upset, and anxious if he drives.  He stated that his chronic pain further exacerbates his moods.  The Veteran stated that there are sedation effects from all of his medications.  He stated that he is aggressive when he feels cornered, even if he is overreacting to the situation.  His memory is mildly impaired; he has difficulty sustaining focus and attention.  The examiner stated that he cannot maintain sedentary or physical employment due to the above-mentioned symptoms.      

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall major depressive disorder symptomatology most nearly approximated a 100 percent rating throughout the appeal period.  Initially, the Board notes that the July 2008 examiner found the Veteran's symptomatology to be so severe as to cause total occupational and social impairment.  The Board notes that the examiner conceded that the treating psychiatrist had not described the Veteran's symptoms as severely as she had.  However, the Board finds that the totality of the evidence shows that the Veteran has had severe major depressive disorder symptoms throughout the appeal period resulting in total occupational and social impairment.  As noted above, several VA psychological reports indicate severe symptoms, though they often note that his psychotic features were in remission.  In this regard, the Board notes that the Veteran has maintained an aggressive medication regiment throughout the appeal period and several clinicians noted that he was stable on his medication.  To be sure, the Veteran appears to do better with the use of his prescribed medication. However, the Board also notes that the ameliorative effects of medication cannot be considered if not contemplated by the applicable rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  They are not contemplated by these criteria here.  The Board observes that only the only rating criteria that contemplate medication under the General Rating Formula for Mental Disorders are the noncompensable and 10 percent disability ratings.  The Veteran has been rated as 30 percent disabled throughout the appeal period, and as such, his medication cannot be considered in determining the severity of his major depressive disorder.   
Here, the medical and lay evidence of record demonstrates the severity of the Veteran's major depressive disorder symptoms, to include the several periods of hospitalization he has had prior to the start of the appeal period.  The Board has considered the Veteran's and his wife's lay assertions of record, to include their testimony before the Board in June 2011 and during treatment records.  They have indicated that the Veteran's psychiatric symptomatology has rendered him incapable of functioning either socially or occupationally for the entire appeal period.  The Veteran's wife competently and credibly testified that the severity of the Veteran's psychiatric disorder symptoms has affected her and their whole family.  She expressed that she feels responsible for him all of the time and has to monitor him because of his past suicidal ideation.  The Veteran has admitted that he depends heavily on his wife for activities of daily living and managing their finances.  The Veteran's and his wife's lay statements are of probative value because they are competent to attest to symptoms they may observe or sense, such as depression, panic, and confusion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board found their testimony generally credible with regard to the ultimate question before the Board - i.e., whether his psychiatric symptoms cause total occupational and social impairment.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).

In sum, the evidence is in equipoise on the issue of whether the Veteran's service-connected major depressive disorder has caused total occupational and social impairment during the appeal period, to include the entire period prior to March 1, 2013.  The Board cannot find that the preponderance of the evidence is against her claim for increased rating.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  A total (100 percent) rating is warranted prior to March 1, 2013.

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and has assigned the highest, 100 percent rating, for the entire appeal period.  See, 38 C.F.R. § 4.105, Diagnostic Code 9434 (2016).  
II.  TDIU 
 
Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

A TDIU rating is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16 (a).  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on other service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities. 

The award of a total schedular rating does not moot the issue of entitlement to TDIU, as TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

In this case, as the Veteran's major depressive disorder has already been rated as 100 percent disabling.  Accordingly, an award of TDIU based on major depressive disorder would result in duplicative payment.  The remaining question is whether the Veteran's other service-connected disability warrants a TDIU for purposes of SMC.  The Veteran's other service-connected disability is a stress fracture of the left femoral neck, which is rated as 30 percent disabling.  Thus, SMC could be warranted if TDIU is warranted based solely on the Veteran's stress fracture of the left femoral neck.  

The Veteran meets the threshold requirement for a schedular TDIU during the period on appeal.  The grant of a TDIU is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran filed an application for increased compensation based on unemployability in September 2002, October 2009, and February 2013.  The Veteran cited his left hip as the disability preventing him from securing or following a substantially gainful occupation.  In the October 2009 application, the Veteran indicated that his depression prevented him from securing or following a substantially gainful occupation.  Then, in the February 2013 application, he indicated that his mental disability, left femoral neck, back, left knee, right hip, and right knee prevented him from securing or following a substantially gainful occupation.  

The Veteran was granted SSA disability benefits in April 1999 due to his "severe" depressive and anxiety disorders.  SSA determined that the Veteran had been under a disability since October 1997, the date of his last substantially gainful activity.  The SSA determination noted that the Veteran alleged disability due to a healed stress fracture of the left hip, chronic left hip pain, depression, and anxiety.  

In an October 2009 statement, the Veteran reported that he could not work anymore because he could not tolerate people.  

In a January 2010 statement, the Veteran stated that he was fired because of his aggression and that he had not been able to work since then.  He stated that his aggression was from pain and depression.  

In this case, the evidence indicates that the Veteran's service-connected stress fracture of the left femoral neck does not render him unable to secure and follow a substantially gainful occupation.  The Board recognizes that the Veteran lost his last job because he was unable to physically perform the functions of that job due to pain and due to his "aggression."  However, while the Veteran's pain may have prevented working in a job that requires physical job duties, it would not prevent sedentary employment.  Indeed, the additional limitations imposed on the Veteran by his service-connected major depressive disorder further limit his ability to secure and follow a substantially gainful occupation.  However, as addressed above, the Veteran's major depressive disorder is already rated at the maximum 100 percent rating for the entire period on appeal, a TDIU is not warranted for that disability, and it may not be considered in determining the Veteran's entitlement to a TDIU due to his other service-connected disability.  In this case, the Veteran's physical disability caused by his service-connected stress fracture of the left femoral neck impacts his ability to perform some physical functions of employment.  However, the evidence of record does not show that the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected stress fracture of his left femoral neck.  This finding is supported by the evidence of record, including the conclusions of SSA, which found the Veteran disabled due to his psychiatric disorders, and the Veteran's own lay statements, which describe relate his unemployability to his major depressive disorder and his other physical disabilities, which are not service-connected.  

In conclusion, the Board finds that, throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected stress fracture of his left femoral neck (his only service-connected disability other than his major depressive disorder, which has been rated as 100 percent disabling for the entire period on appeal).  As such, throughout the period on appeal, the criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


ORDER

Entitlement to an initial disability rating of 100 percent for service-connected major depressive disorder is granted prior to March 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
BETHANY L. BUCK 
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


